COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case names:    The Better Business Bureau of Metropolitan Houston, Inc., The Better
                         Business Bureau of Metropolitan Houston Education Foundation, Dan
                         Parson, Chris Church, Church Enterprise, Inc., Gary Milleson, Ronald
                         N. McMillan, D’Artagnan Bebel, Mark Goldie, Charlie Hollis, and
                         Steven Lufburrow v. John Moore Services, Inc. and John Moore
                         Renovation, LLC

                         John Moore Services, Inc. and John Moore Renovation, LLC v. The
                         Better Business Bureau of Metropolitan Houston Inc.

Appellate case numbers: 01-14-00687-CV; 01-14-00906-CV

Trial court case numbers: 2013-76215; 2012-35162

Trial court:             269th District Court of Harris County

       On April 1, 2015, these appeals were referred to mediation. See TEX. CIV. PRAC. & REM.
CODE §§ 154.021, 154.022(a), 154.023. Since then three extensions of time have been granted.
Our most recent order required mediation to be completed by September 30, 2015. Mediation has
not been completed.

       On September 29, 2015, the Better Business Bureau filed motions to vacate the April 1,
2015 order referring these cases to mediation and the related orders extending the mediation
deadlines. In early October, John Moore sought a further extension until November 30, 2015.

       The Better Business Bureau’s motions are granted, and the referral to mediation is
withdrawn. Of course the parties remain free to mediate their disputes, and they are encouraged
to do so. In light of the withdrawal of the referral to mediation, John Moore’s motion to extend
additional time is dismissed as moot.

       For the parties’ planning purposes, case number 01-14-00906-CV will be scheduled for
submission with oral argument on January 12, 2016, at 10:00 a.m. at 301 Fannin Street, Third
Floor, North Courtroom, before a panel consisting of Justice Keyes, Justice Bland, and Justice
Massengale, subject to change by the court. Any objection to the time and date of submission
must be filed with the Court no later than October 23, 2015 and must include two alternate dates
and times that all counsel are available for argument.

       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually


Date: October 13, 2015